uNlTED sTATEs DisTR(i%:efSceo%)-i%rg'%\é'?ige sSDA THEBRN |Bl%$Hlpieol= lng-fw §io‘§?< 03/28/19 §§s%?v&m%];%i ;19-cv-02216-DAB

Date Filed: 3~18-2019
ATToRNEY(s) vAi_Li KANE & vAGNiNl PH; (516) 203-7130 Court/Retum Dete;
600 OLD COUNTRY ROAD STE 519 GARDEN ClTY, NY 11530 ]

 

McConne|l Dorce, et al
P/aintiff

VS
City of New York, et al

Defendant

sTATE oF NEvv YoRi<, couNTY oF NAssAu, ss_; AFF|DAV|T OF SERV|CE

Assmet Abderrahman, being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18 years
and resides in the State of New Yorl<.

That on 3/25/2019, at 2:30 PM at 460 Nostrand Avenue, Brook|vn, NY 11216, Deponent served the Within Summons in a
Civi| Action and Comp|aint The authorized Witness fee and / or traveling expenses Were paid (tendered) to the recipient in
the amount of $40. On: BSDC Kinqs Covenant Housinq Development Fund Companv, lnc. clo SOS, Defendant therein named,

( hereinafter referred to as “subject").

By delivering to and leaving With Emilio Dwarson said individual to be who specifically stated he/she Was authorized to accept service on
behalf ofthe Corporation/GovernmentAgency/Entity. A description Of EmiliO DWal'SOn iS as fO|lOWS:

Sex: l\/lale Color of skin: Black Color of hair: Ba|d Age: 40-50
Height: 5ft9in-6ft0in Weight: 131-160 Lbs. Other: Glasses

Swjrn to before me on l\/larch 26 2019

nw z

 

 

kim Rothfi!rt'/ b ` E:l_. , ease ign
OTARY PUBLIC STATE OF New York ' _ - l _ AssmetAbderrahman
N0.01R06055503,Qualif1edinNassauCounty § Lic# 1115274

Commission Expires Februaiy 26, 2023 E Job #; 1915244

 

Client’s File No.:

INTER CoUNTY JUD/ClAl. SERVICES, LL C, 85 WlLLlS AVENUE STE. F, MINEoLA, NY 11501 LICENSE # 13 71 771

